Case 1:21-cv-00169-WES-LDA Document 9 Filed 06/11/21 Page 1 of 3 PageID #: 95



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
CHRIS ANN JAYE,               )
                              )
          Plaintiff,          )
                              )
     v.                       )                  C.A. No. 21-169 WES
                              )
UNITED STATES,                )
et al.,                       )
                              )
          Defendants.         )
______________________________)

                          MEMORANDUM AND ORDER

      Before     the   Court      is   Plaintiff’s       Amended     Complaint

(“Complaint”), ECF No. 6, and Plaintiff’s Pro Se Motion to Obtain

an ECF Login and Password, ECF No. 3.                  Plaintiff’s Complaint

alleges that various judges, state actors, and other individuals

have conspired against her to violate her civil rights.                     See

generally     Compl.    Though    it   is    unclear   exactly     what   events

allegedly      transpired,       Plaintiff     variously      complains      of

racketeering offenses, violations of her property rights, and

other Constitutional violations over an unspecified period of

time.   Id.

      The general venue statute provides:

      A civil action may be brought in—

      (1)   a judicial district in which any defendant resides, if
            all defendants are residents of the State in which the
            district is located;
Case 1:21-cv-00169-WES-LDA Document 9 Filed 06/11/21 Page 2 of 3 PageID #: 96



      (2)   a judicial district in which a substantial part of the
            events or omissions giving rise to the claim occurred,
            or a substantial part of property that is the subject of
            the action is situated; or
      (3)   if there is no district in which an action may otherwise
            be brought as provided in this section, any judicial
            district in which any defendant is subject to the court’s
            personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

      None of the Defendants nor the Plaintiff is located in Rhode

Island, nor do any of them appear to have a connection to Rhode

Island.     See generally Compl.     The conduct Plaintiff complains

of, to the extent it can be gleaned from the Complaint, occurred

in New Jersey.    Id. ¶ 108 (“Plaintiff was stripped of her rights

as an owner of property, heir of a property and beneficiary of

a property by and through the illegal acts of the State of New

Jersey . . . .”).     Plaintiff does not allege that any events or

omissions occurred in this judicial district.

      Section 1406(a) of Title 28 of the United States Code grants

the Court discretionary authority to transfer cases filed in the

wrong division or district to cure a defect in venue, but only

if it is in the interest of justice to make such a transfer.

See MMT, Inc. v. Hydro Int’l, Inc., No. 21-cv-027-JJM-LDA, 2021

WL 1109321, at *3 (D.R.I. March 23, 2021).          Courts may transfer

a case sua sponte.      Desmond v. Nynex Corp., 37 F.3d 1484 (1st

Cir. 1994) (unpublished) (citing Caldwell v. Palmetto State

Savings Bank, 811 F.2d 916, 919 (5th Cir. 1987)).             A district



                                     2
Case 1:21-cv-00169-WES-LDA Document 9 Filed 06/11/21 Page 3 of 3 PageID #: 97



court   has   broad discretion     in deciding    whether    to   order a

transfer.     Beland v. U.S. Dept. of Transp., CIV. 00-328-B, 2001

WL 274849, at *1 (D.N.H. Feb. 14, 2001).

      Here, Plaintiff resides in New Jersey and the events or

omissions giving rise to Plaintiff’s Complaint occurred in New

Jersey. None of the allegations alleged, nor any of the parties,

appear to have any connection to Rhode Island.          The District of

New Jersey is therefore a more convenient and appropriate forum,

and the interests of justice support transferring the case there.

      This action is therefore TRANSFERRED to the United States

District Court for the District of New Jersey.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: June 11, 2021




                                     3
